Title: To John Adams from Benjamin Vaughan, 11 March 1783
From: Vaughan, Benjamin
To: Adams, John


Dear sir,
London, March 11, 1783.

I have to apologize to you for having omitted to recollect to put up your two Volumes of Maps, which I beg permission to have the honor to present to you. If possible, they shall go by this opportunity.
I do not learn that we have yet fixed our ministry, which does not at all concern me, provided we could fix our principles. I am happy however to find, notwithstanding the factions in parliament, that the people of England are not at all averse to a proper footing with America, provided they could be assured of America’s disposition to be reciprocal in the matter of advance. So far they are right, that no public overtures from thence have yet arrived at their knowledge; in which I think you gentlemen at Paris might nevertheless assist us.— Perhaps I may truly affirm that the boldness of my friend, has done more towards advancing manly opinions, than any thing I have yet experienced in this country. Happy I am to find notwithstanding this clamor, that he retains all his old American sentiments, and repents of nothing. Some of his friends only lament that he did not corrupt the votes of some, who never vote but by corruption; and in truth it would have secured the business. I have the honor to be, / Dear sir, / your very respectful / & most obedient humble se[rt.]
Benjn: Vaughan

